Citation Nr: 1122245	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  06-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  What initial evaluation is warranted for right patellar fracture residuals?

2.  What initial evaluation is warranted for left patellar fracture residuals?

3.  What initial evaluation is warranted for hyperextension of the right knee?

4.  What initial evaluation is warranted for hyperextension of the left knee?

5.  What initial evaluation is warranted for a right knee scar?

6.  What initial evaluation is warranted for a scar residual due to a partially severed left testicle?

7.  What initial evaluation is warranted for lumbar degenerative disc disease?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to January 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina, which granted service connection for the disorders listed on the title page.  Among other decisions, a decision review officer in a September 2005 rating decision assigned compensable ratings for lumbar degenerative disc disease and severed left testicle residuals.  The Veteran only perfected an appeal of the issues noted on the title page.

In December 2009, the Board denied entitlement to an initial compensable rating for residuals of a right knee surgical scar, and entitlement to an initial rating higher than 10 percent for residuals of a partially severed left testicle.  The Board remanded the questions regarding the initial ratings warranted for bilateral knee disorders, and for lumbar degenerative disc disease to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2010, the Secretary of Veterans Affairs submitted a Motion For Remand (Motion).  In a July 2010 Order, the Court granted the Motion, vacated the December 2009 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

As noted, in December 2009, the Board remanded the bilateral knee and low back initial ratings to the RO, via AMC, in Washington, DC, for additional development.  The AMC/RO attempted to complete the additional development, and returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Motion granted by the Court found two bases to vacate the December 2009 decision: 1) In January 2008 the Veteran submitted a completed Authorization and Consent forms (VA Form 21-4142) for VA to obtain treatment records from four private providers related to the bilateral knee disorder, but the record did not contain any documentation that showed VA attempted to obtain those records; and, 2) The December 2009 Board decision did not address whether the Veteran was entitled to special monthly compensation for loss of a creative organ. See 38 C.F.R. § 3.350(a)(1) (2010).  (Emphasis added).  Interestingly, the Board specifically indentified those records in the December 2009 remand of the bilateral knee and low back disorders as part of the development ordered in the remand.  There is no indication in these forms that the records pertained to care for either testicular or right knee scars.  In any event, the Motion found that those records were associated with the scar residual claims and they must be secured.  Further, in an April 2011 statement the Veteran identified additional VA treatment records related to his low back disorder.  Those must be secured before the merits of the low back claim may be considered.

As noted, the December 2009 remand instructed the AMC/RO to take action to obtain the records the Veteran identified in 2008.  A February 2011 supplemental statement of the case notes that a January 2010 letter asked the Veteran to identify all providers who treated him for his knee and back disorders, but the appellant did not respond.  A file copy of the January 2010 letter is not in the temporary file created by the AMC/RO.  Neither is there evidence that the AMC/RO included VA Forms 21-4142 so the Veteran could provided current authorizations.

The Board also notes that among the VA outpatient records added to the claims file since the December 2009 remand is a July 2007 entry that notes the Veteran sustained an on-the-job injury while employed by the South Carolina Department of Transportation, and that a state Workmen's Compensation inquiry was initiated.  There is no indication in the claims file that the AMC/RO attempted to obtain those records from the appropriate state agency.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall associate the January 2010 letter noted in the February 2011 supplemental statement of the case with the claims file.

2.  The AMC/RO shall take appropriate action to obtain the treatment records of Dr. David Shallcross; Doctors Care; Dr. Byron P. Marsh; and VBS Physical Therapists, which the Veteran identified in VA Forms 21-4142 submitted in January 2008.  The RO shall also contact the South Carolina Office of Workers Compensation and request copies of all medical records pertaining to any claim filed by the Veteran since 2005.  All efforts to obtain those records should be fully documented.

3.  In addition to the above, the AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for bilateral knee, low back, and genitourinary disorders, to include any related scar residuals since July 14, 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  After the above is complete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO must specifically assess whether any evidence obtained pursuant to this remand triggers the necessity for another examination of any or all of the Veteran's disabilities.  In light of the motion granted by the Court the RO must ensure that the evidence addresses the "size and texture" (sic) of the appellant's testicles.  If further examination is necessary, the AMC/RO will arrange all examinations indicated.

5.  Then review the Veteran's claims de novo in light of the additional evidence obtained.  In assessing the appropriate initial rating warranted for the disabilities on appeal, the AMC/RO must note that the examiner at the February 2010 VA examination opined that noted decreased sensation around the right knee was causally related to prior right knee surgery.  The RO will specifically address whether the appellant is entitled to special monthly compensation for the loss of use of a creative organ.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


